DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Controlling the Status of Frequency-Managed Electric Devices.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39
Claims 1-39, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, elements and relationships, such omission amounting to a gap between the steps, elements and relationships needed for managing hierarchical and/or progressive sets of [operational] devices based on controlling the line frequency of a microgrid.  See MPEP § 2172.01.  
Regarding apparatus claims 1, 36 and 39, the claims are directed to a control circuitry configured to control a line frequency of a microgrid by directing a first set of devices, and electrical devices, but fail to detail and differentiate the elements and relationships used in directing the first set of devices or line frequency characteristics, as well the methods and relationships linking the elements and means for performing the aforementioned control activities required to direct the first set of devices and frequency elements.  Likewise, the method claims 35 and 38 are directed to adjusting the line frequency and controlling electrical devices based on detected line frequencies, but fail to further point out the steps and relationships governing the adjustment phase(s) and how electrical devices are controlled based on a detected line frequency.  Paragraph 27 of the specification (in the published application) notes the following:
“Monitoring and control using line-frequency-based commands can also make and use inferences about other usages of the energy storage for other incentives (e.g., prioritizing renewable sources) or for customer utility (e.g., comfort settings, cost savings, etc.). By tracking the line frequency of power used by frequency-responsive devices coupled to a microgrid, the control behavior and state of the frequency-responsive devices can also be estimated given knowledge or inference of the control strategies of the frequency-responsive devices. This can be used to estimate characteristics of the frequency responsive devices such as state of charge, heating, cooling, etc. The status of frequency responsive energy storage devices' states of charge can be monitored using the recent history of microgrid frequency. Complex frequency-responsive devices with multi-dimensional control strategies (e.g., controlling a building's interior temperature based on a current state and other variables such as occupant satisfaction) can also have states that are estimated or inferred and thereby monitored and controlled in some examples. Thus, the line frequency can be further controlled and used to control the frequency-responsive devices using the various estimates, and representative examples can use responsiveness of GFA (or other devices) to frequency regulation and regulation of grid frequency to arbitrary levels or patterns in order to monitor and manage the microgrid.”

Similarly, figures 1-3 and 5 of the specification denote hierarchical and functional relationships, relative to system elements used in performing operations used in controlling frequency-responsive devices in microgrids. 
As presented in the specification and figures, the system presents a means for controlling the frequency, wherein operations at least monitor activity using line-frequency-based commands, track line frequency of power, estimate characteristics of the frequency responsive, and as a result, control the line frequency and subsequently the frequency-responsive devices using the various estimates.
While the specification teaches of several examples and differing [operational] aspects of the intended system (see the Summary section of the specification), the claims do not support the system and methods for engaging elements supporting operation, as noted in the specification.  Examiner notes that during the examination process, claim language is considered in broad terms, whereby careful consideration is taken to view claim language in light of the specification, and not read details of the specification into the submitted claim language (see MPEP 2111).
Claims 8-11 [including all of the limitations of the base claim and intervening claims 2 and 5] provide further support denoting the basis for facilitating microgrid adjustments respective of threshold parameters, while dependent claims 2-7, 12-34 and 37, offer support to the apparatus and methods noted in independent claims 1 and 36, the claims fail to cure the aforementioned omissions.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 16-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., US Patent Application Publication No. 2011/0245987 (published October 6, 2011, hereinafter PRATT), in view of Watanabe et al., US Patent Application Publication No. 2014/0252855 (published September 11, 2014, hereinafter WATANABE).

As per claim 1, PRATT teaches of an apparatus, comprising:
control circuitry configured to control a line frequency of a microgrid by directing a first
set of one or more electrical devices coupled to the microgrid to produce a change in the line
frequency through a change in operation of the first set (see fig. 2 and par. 52: adjusting output of the power distribution system to meet the energy demand, respective of detected frequencies and/or frequency events), such that a second set of one or more electrical devices coupled to the microgrid adjusts operation in based on determined line frequency changes produced by the first set (see fig. 2 and par. 62-64: upon capturing grid events, communication is transferred to the power distribution system to adjust power accordingly). 
While PRATT focuses on controlling a second set of one or more devices based on resultant activity of the first set, the art fails to explicitly address adjusting microgrid operation in response to a detected line frequency changeably produced by the first set.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's system and method of assessing the changeability of a first [leading] set, with PRATT's system and method of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions.	

As per claim 2, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT further teaches of the apparatus of claim 1, further comprising second set control circuitry configured to receive line frequency detection data indicating the detected line frequency (see fig 2 and par. 62-63: the detector captures grid frequencies and grid events), wherein the second set control circuitry is configured to control the adjusting of operation of the second set based on the detected line frequency (see fig. 2 and par. 62-64: upon capturing grid events, communication is transferred to the power distribution system to adjust power accordingly).

As per claim 3, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry and the control circuitry are part of a common controller configured to communicate with the first set and second set (see fig. 2, 

As per claim 4, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry comprises local control circuitry arranged proximate to one or more of the electrical devices of the second set (see par. 52: in the power control circuit, when a threshold is determined, a regulation signal induces charge/discharge activities relevant to storage and/or grid elements).

As per claim 5, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry is configured to control the adjusting of operation of the second set in response to the detected line frequency passing a predetermined line frequency threshold (see par. 57: in the event frequency thresholds are breached (e.g., under-frequency or over-frequency), a response is initiated by the charging and/or distribution elements).

As per claim 6, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 5, wherein the second set control circuitry is configured to change operation of the second set when the detected line frequency passes below the predetermined line frequency threshold (see par. 52: when under frequency events are determined, the regulation signal is forced to accommodate the change in an effort to allow a device to be grid friendly and reduce strain on the power distribution system).

As per claim 7, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 5, wherein the second set control circuitry is configured to change operation of the second set when the detected line frequency passes above the predetermined line frequency threshold (see par. 52: when over frequency events are determined, the regulation signal is forced to accommodate the change in an effort to allow a device to be grid friendly and reduce strain on the power distribution system).

As per claim 12, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein the second set control circuitry is configured to control the second set according to a duty cycle (see fig. 5, 6A and 6B, and par. 78: charge/discharge duty cycle indicative of characteristics of the power distribution system).

As per claim 13, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 12, wherein the duty cycle varies based on the detected line frequency (see fig. 5, 6A and 6B, and par. 75, 78 and 80: charging parameters can be analyzed using grid frequency data, wherein frequency events (e.g., over/under frequency events) impacts charge/discharge duty cycles).

As per claim 14, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein at least one of the electrical devices of the second set includes an electricity consuming device (see par. 43-44: power is provided to a home/building load devices (e.g., electrical vehicle charging station));

electricity consumption of the electricity consuming device in response to the detected line
frequency (see par. 43-44: consumption is controlled as a function of the grid frequency, wherein the variation is related to loads on the grid).

As per claim 16, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein at least one of the electrical devices of the second set includes an electricity generating device (see par. 43-44, and 59: system employs the use of generating devices (e.g., charger, motor, generators, etc.) in the second/subordinate set of as a means to produce power);
wherein the second set control circuitry is configured to control an adjusting of an
electricity generation of the electricity generating device in response to the detected line
frequency (see p59: at least a charger, motor or generator is employed as an electrical generating device in response to a detected line frequency).

As per claim 17, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, wherein at least one of the electrical devices of the second set includes an electricity storage device (see fig. 2 and 6A, and par. 42 and 52: system employs the use of at least batteries as a [second set] storage device);
wherein the second set control circuitry is configured to control an adjusting of an
electricity charging power from the microgrid and/or an electricity discharging power to the
micro grid of the electricity storage device in response to the detected line frequency (see fig. 6A and par. 43-44 and 52: consumption is controlled as a function of the grid frequency, wherein the variation is related to loads on the grid).

As per claim 18, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 17, wherein the electricity storage device is a battery energy storage system (see par. 5, batteries are used within the system for energy storage purposes).

As per claim 19, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to control the line frequency to follow a predetermined microgrid load profile (see fig. 9, and par.9, 76-77 and 87: system relies on facility and characteristics of microgrid load profiles to control frequency changes).

As per claim 20, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to control the line frequency to increase use of or to prioritize a selected electricity generation resource relative to another electricity generation source (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized).

As per claim 21, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 20, wherein the selected electricity generation resource is a renewable electricity generation device (see par. 5: solar and wind power generators are employed as power generating elements used in the system).

As per claim 22, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to estimate an electricity usage of the second set based on a history of controlled line frequency and modeled characteristics of electrical devices of the second set (see par. 9 and 41: considering rated powers and past results of operational loads in forecasting reference values for demand for loads).

As per claim 23, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 22, wherein the estimated energy usage is used to estimate a present stored energy and present energy usage or generation of one or more energy storage systems of the second set (see par. 9: the system makes forecast based on previously assessed values).

As per claim 24, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is configured to control the line frequency based on electrical operational characteristics of the second set (see par. 9 and 41: considering rated powers and past results of operational loads in forecasting reference values for demand for loads), line frequency control history that produced change in operation of the second set (see par. 41-42: evaluating past results in an effort to generate forecasts), and at least one criterion for controlling operation of the second set through change of line frequency (see par. 41-42: modifying end-load performance based on a decrease in frequency).

As per claim 25, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, wherein the control circuitry is configured to change a relative sensitivity responsiveness to change) to the line frequency for one or more of the electrical devices of the second set (see par. 10: energy storage devices responsive to output rate data).

As per claim 26, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 25, wherein the control circuitry is configured to assign different sensitivities [e.g., responsive ratings] based on one of a plurality of microgrid operational profiles, wherein the microgrid operational profiles include at least one of a normal profile, isolated profile, or critical profile (see par. 24 and 76-77: governors of DEGs modulate frequency values based on characteristics of the profile (e.g., emergency, normal, error conditions, etc.)).

As per claim 27, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the control circuitry is further configured to select the line frequency command based on electricity demand and/or supply price signals (see par. 39:  power activity resulting from electricity demand, and forecast characteristics).

As per claim 28, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 27, wherein the control circuitry is further configured to select the line frequency command to prioritize usage of a renewable electricity generation device (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized respective of line frequency).

As per claim 29, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, wherein the control circuitry is further configured to regulate the line frequency to 50 Hz or 60 Hz by controlling operation of the first set without using the second set to change the line frequency (see par. 49 and 68: normalized frequency is scaled to a range via the managing utility or consortium of power grid).

As per claim 30, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, further comprising the first set, wherein the one or more electrical devices of the first set includes electricity consuming and/or electricity generating devices (see fig. 2 and par 59: at least a charger, motor or generator is employed as an electrical generating device in response to a detected line frequency in the first set).

As per claim 31, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, further comprising the second set, wherein the one or more electrical devices of the second set includes electricity consuming and/or electricity generating devices (see fig. 2 and 8 and par 59: at least a charger, motor or vehicle is employed as an electrical generating device in response to a detected line frequency, and a battery as a consuming devices in the second set), while WATANABE teaches of an assortment of end load devices employed in the second set (see  fig. 1 and par. 24).

As per claim 32, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 2, further comprising a detector coupled to the microgrid that detects the line 

As per claim 33, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein WATANABE teaches of the apparatus of claim 1, wherein the second set of one or more electrical devices comprise at least a high priority set of electrical devices and a low priority set of electrical devices (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized), wherein the adjusting of operation comprises adjusting operation of the low priority set of electrical devices in response to the detected line frequency and a line frequency trigger associated with the low priority set of electrical devices without adjusting operation of the high priority set of electrical devices (see par. 64 and 70: DEG’s and devices with good fuel efficiency and output consumption are prioritized, wherein higher priority devices maintain steady output without adjustments, while low priority [less efficient] devices are adjusted based on load and demand).

As per claim 34, the combination of PRATT and WATANABE teaches all of the limitations noted in the base claim(s) as outlined above, wherein PRATT teaches of the apparatus of claim 1, wherein the control circuitry is configured to control a line voltage of the microgrid by directing a first set of one or more electrical devices coupled to the microgrid to produce a change in the line voltage through a change in operation of the first set (see fig. 2 and par. 52: adjusting output of the power distribution system to meet the energy demand, respective of detected frequencies and/or frequency events), such that the second set of one or more electrical devices coupled to the microgrid adjusts operation in response to a detected line change produced by the first set (see fig. 2 and par. 62-64: upon capturing grid events, communication is transferred to the power distribution system to adjust power accordingly), wherein WATANABE further focuses on energy storage devices responsive to output rate data of the first set, and in consideration of rated powers and past results of operational loads use in forecasting reference values for load demands, the system makes forecast for the second set based on previously assessed values responsive [e.g., changeability] to the first set (see par. 9 and 41).

As per claim 39, PRATT teaches of an apparatus, comprising:
control circuitry configured to control a line voltage of a microgrid by directing a first set
of one or more electrical devices coupled to the microgrid to produce a change in the line voltage through a change in operation of the first set (see fig. 2 and par. 42 and 52: adjusting output of the power distribution system to meet the energy demand, respective of electrical characteristics of the power grid (e.g., detected frequencies and/or frequency events, voltage or phase), such that a second set of one or more electrical devices coupled to the microgrid adjusts operation in response to a detected line voltage changes produced by the first set (see fig. 2 and par. 62-64: upon capturing grid events, communication is transferred to the power distribution system to adjust power accordingly).
PRATT focuses on controlling a second set of one or more devices based on resultant activity of the first set, but fails to explicitly address adjusting microgrid operation in response to a detected line frequency changeably produced by the first set.  
	WATANABE teaches of a control apparatus which modifies a second set of operations based on the results of a first set, wherein the reference further focuses on energy storage devices responsive to output rate data of the first set, and in consideration of rated powers and past results of operational loads use in forecasting reference values for load demands, the forecast for the second set based on previously assessed values responsive [e.g., changeability] to the first set (see par. 9 and 41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of WATANABE's system and method of assessing the changeability of a first [leading] set, with PRATT's system and method of performing operations of the [subordinate] second set based on the leading set, to optimize system-wide operations when a predetermined condition is realized, by anticipating the changeability/forecasted stature of device/system performance in response to conditions.	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PRATT and WATANABE, in further view of Rognli et al., US Patent Application Publication No. 2016/0010879 (published January 14, 2016, hereinafter ROGNLI).

As per claim 15, PRATT (par. 42-44) and WATANABE (fig. 4 and par. 5) teach of controlling load consumption devices via storage loads, pumped water storage, batteries, generators and general end-devices, but fail to explicitly teach of an apparatus wherein the electricity consuming device is a water Heater.
ROGNLI teaches of controlling an electric water heater within a grid, as an end-load device within a power distribution system (see fig. 2 and 5, and par. 5 and 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of ROGNI’s electric water heater as a specific type of end-use device relative to the end-load devices [generally] noted in PRATT and WATANABE’s system and method for controlling end-load devices.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pratt et al., U.S. Patent Application Publication No. 2011/0245987 (published October 6, 2011, hereinafter PRATT).

As per claim 35, PRATT teaches of a method, comprising:
selecting a line frequency of a microgrid that is within a predetermined range associated
with control of one or more electrical devices coupled to the microgrid (see par 12 and 48-51: regulation signal operating in a normal frequency range based on characteristic profiles); and
adjusting the line frequency to the selected line frequency so that the one or more
electrical devices change operation in response to detecting the adjusted line frequency (see p 48-51: system operates by adjusting the average measured frequency within a determined range based on the normalized regulation profile).

As per claim 36, PRATT teaches of an apparatus, comprising:
a detector configured to detect a line frequency of a microgrid, wherein the detected line
frequency corresponds to a control command for one or more electrical devices coupled to the
microgrid (see par. 62), wherein the line frequency is independently controlled to vary within a range of microgrid line frequencies to produce the control command (see fig. 2 and par. 12, 49-50 and 62-64: grid event and frequency detectors are employed to determined normalized 
control circuitry configured to control the one or more electrical devices based on the
detected line frequency corresponding to the control command (see fig. 2 and par. 62 and 65: as a result of controller commands, discrete charge/discharge activities are employed in an effort to maintain frequency state).

As per claim 37, PRATT teaches of the apparatus of claim 36, further comprising at least one of the one or more electrical devices coupled to the control circuitry and configured to be controlled by the control circuitry based on the detected line frequency (see fig. 2 and 8, and par. 8: the control circuitry is configured to manage activity with a variety of end devices (e.g., storage devices, vehicles, pumps, etc.)).

As per claim 38, PRATT teaches of a method, comprising:
detecting a line frequency of a microgrid, wherein the detected line frequency
corresponds to a control command for one or more electrical devices coupled to the microgrid, wherein the line frequency is independently controlled to vary within a range of microgrid line frequencies to produce the control command (see fig. 2 and par. 12, 49-50 and 62-64: grid event and frequency detectors are employed to determined normalized frequency fluctuations within a predetermined range, wherein the data is subsequently fed to the controller for managing grid devices); and
controlling the one or more electrical devices based on the detected line frequency (see fig. 2 and par. 62 and 65: as a result of controller commands, discrete charge/discharge activities are employed in an effort to maintain frequency state).
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as correction to the above noted 35 USC 112 rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the subject matter of claims 1, 2, 5 and 8, wherein the line frequency threshold is distributed between a pair of configurable lower and upper threshold frequency values and distributed among a plurality of the electrical devices of the second set such that the second set control circuitry is configured to change the operation of the plurality of the electrical devices of the second set proportionally to the detected line frequency between the lower and upper threshold frequency values.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The combination of Pratt et al., US Patent Application Publication No. 2011/0245987, Watanabe et al., US Patent Application Publication No. 2014/0252855 and Rognli et al., US Patent Application Publication No. 2016/0010879 focus on systems and methods for controlling end-loads in a microgrid based on fluctuations in grid frequency.  The balance of references cited in the attached PTO Form-892 focus on systems and methods used to evaluate line frequencies in microgrid systems and further control end-load devices based on changes in the characteristics of the grid.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119